        Case 8:20-cv-00554-FJS-DJS Document 1 Filed 05/17/20 Page 1 of 15




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

Ryan Coon

              Plaintiff,                         ;
-V.                                                  8:20 -cv- 554 (FJS/DJS)
                                                                 —~—


Brian P. Wolofsky aka Bryan P. Wolofsky,
Richard L. Tenace, and Swan Landing
Associates, L.P.,

              Defendants.



                                   COMPLAINT




        Plaintiff Ryan Coon (hereinafter "Plaintiff) by his attorney, V. Jonas Urba,

Esq., dba Urba Law PLLC,complains of Defendants Brian P. Wolofsky aka Bryan

P. Wolofsky (hereinafter "Wolofsky"), Richard L. Tenace (hereinafter "Tenace"),

and Swan Landing Associates, L.P.(hereinafter "Swan Landing" or "Managers"),

as follows:


                           PRELIMINARY STATEMENT


      The FLSA and/or New York's Labor Laws mandate that employers:

  • Specify time of day and day of week when workweeks began

  • Designate fixed regularly recurring 7 day "workweeks"
      Case 8:20-cv-00554-FJS-DJS Document 1 Filed 05/17/20 Page 2 of 15




  • Pay premium pay for overtime

  • Provide annual notices with regular pay days and overtime rates of pay

  • Furnish statements with every wage payment of overtime hours and rates

  • Maintain signed written notice acknowledgements of each employee
  • Furnish explanations in writing of how wages were computed
      In this case, Defendants failed to comply with all ofthese

requirements. Statutory liability triggers liquidated damages in such cases.
      Plaintiffseeks to recover from Defendants the amount ofhis unpaid overtime,

unpaid wages, compensatory and liquidated damages, prejudgment interest, and
attorney's fees pursuant to the Fair Labor Standards Act("FLSA"),29 U.S.C. § 201
et seq., and New York Labor Law, Article 6, § 190 et seq., § 195 et seq., § 198 et
seq., and Article 19,§ 650 etseq..

                                      PARTIES


    1. Plaintiff Ryan Coon is an individual who currently resides in Potsdam,N.Y.
   2. Upon information and belief. Defendant Brian P. Wolofsky (hereinafter
   "Wolofsky") is the developer, manager, and general partner of Swan Landing
    Associates, L.P. Wolofsky resides in Rochester, New York. Upon information
    and belief, he exercises sufficient control over its operations to be considered
    Plaintiffs employer within the meaning ofthe FLSA and the Labor Law.
   Case 8:20-cv-00554-FJS-DJS Document 1 Filed 05/17/20 Page 3 of 15




3. Upon information and belief, Defendant Richard L. Tenace (hereinafter

"Tenace")is property manager ofSwan Landing Associates, L.P. Tenace resides

in Potsdam, New York. Upon information and belief, he exercises sufficient

control over its operations to be considered Plaintiffs employer within the

meaning ofthe FLSA and the Labor Law.

4. Upon information and belief. Defendant Swan Landing Associates, L.P. is a

domestic limited partnership duly organized and existing under the laws of New

York, with a principal place of business at 301 Swan St., Potsdam, New York

13676 in the County of St. Lawrence, New York.

                       JURISDICTION AND VENUE

5. This Court hasjurisdiction ofthis action pursuant to the Fair Labor Standards

Act,29 U.S.C.§ 201 etseq., and 28 U.S.C.§ 1367(a),in that the state and federal

claims arise from a common nucleus of operative facts such that they are so

related that they form part of the same case or controversy under Article III of

the United States Constitution.


6. The venue of this action is proper because Plaintiff performed labor and

services in the Northern District ofNew York,i.e., a substantial part ofthe events

or omissions giving rise to the claims occurred within the Northern District of

New York.
   Case 8:20-cv-00554-FJS-DJS Document 1 Filed 05/17/20 Page 4 of 15




                           STATEMENT OF FACTS

7. Defendants were, at all relevant times, and are, in an industry affecting

commerce within the meaning of 29 U.S.C. § 203(b). Upon information and

belief. Defendants, in combination with persons performing related activities for

a common business purpose, are an enterprise whose gross volume ofsales made

or business done is not less than $500,000, exclusive ofsales taxes.

8. Upon information and belief, Wolofsky and Tenace authorized the pay

policies at Swan Landing and/or controlled the terms and conditions ofPlaintiffs

work.


9. Defendants accordingly acted as joint employers with respect to Plaintiff.

10. Plaintiff is 33 years old, married with children, and worked as a maintenance

technician repairing residential properties owned by Swan Landing.

                                       2016


11. In or about June of 2016 Plaintiff signed a lease agreement with Swan

Landing. On or prior to that date he paid a security deposit and first month's rent.

12. Plaintiffs monthly rent was $800 which he paid through October 2016.

13. In or prior to early November, Defendants requested that Plaintiff perform

residential maintenance services on Swan Landing's property. In exchange,

Defendants agreed to credit Plaintiff $800 rent each month. On a later date

Defendants also agreed to credit Plaintiffs water fees of approximately $63/mo.
   Case 8:20-cv-00554-FJS-DJS Document 1 Filed 05/17/20 Page 5 of 15



14. Plaintiff received no wage notices, statements or a W-2 for 2016.

                                      2017

15. In or about June, in addition to crediting Plaintiff with rent and water fees.
Defendants began to sporadically pay Plaintiff. Plaintiffs W-2(see Exhibit #1)
confirms that Defendants paid Plaintiff$7,075.01 in total on these dates:

   $567.32 on June 30

   $864.06 on September 18

   $1,035.47 on September 29

   $451.96 on October 10

   $1512.52 on November 2

   $1070.11 on December 4

   $500 Christmas bonus on December 11

   $1,073.57 on December 20.

16. In addition to these payments, the gross wages of Exhibit #1 are more than

double $7,075.01 because gross earnings include the value of8 months' rent plus
water fee credits, waived for Plaintiff and reported as wages,tips, other comp.
17. Defendants failed to specify time of day and day of week when workweeks

began (see Exhibit #2 and all other time sheets).

18. Defendants failed to designate fixed regularly recurring 7 day "workweeks"

during all times.
   Case 8:20-cv-00554-FJS-DJS Document 1 Filed 05/17/20 Page 6 of 15




19. Defendants failed to pay premium pay for overtime and to provide annual

written notices with regular pay days, lodging allowances (i.e. rent credits) and

overtime rates of pay and to maintain signed written acknowledgments from

employees during all times..

20. Defendants failed to furnish statements with every wage payment ofovertime

hours and overtime rates of pay during all times.

21. Defendants failed to pay premium pay for overtime at all times.

22. Plaintiff received no annual wage notices with the exception of a 2017 W-2

form, lumping rent credits as part of other compensation along with sporadic

wage payments to him.

                                     2018


23. Plaintiff received his first actual wage statement from Defendants on May 1

(see Exhibit #3). That statement shows his hire date as March 28.

24. Plaintiff had actually worked for and been paid by Defendants in January,

February and March ofthat year.

25. Defendants also gave Plaintiff rent credits totaling $2400 for those three

months. Both Wolofsky's hand written notes at the top of an envelope (see

Exhibit #7-b)and Exhibit #3 YTD gross confirm these rent credits.
  Case 8:20-cv-00554-FJS-DJS Document 1 Filed 05/17/20 Page 7 of 15




26. According to Exhibit #3 Plaintiff worked 145.83 hours over 10 consecutive

days. His average work hours per day would have been 14.583. At that rate, even

if he only worked 5 of 10 days, he would have 73 hours for a "workweek'\

27. Over the course of2018,Defendants paid Plaintiff$19,993.21 in total on the

following dates:

   $1128.98 on January 3

   $631.65 on February 15

   $753.31 on March 2

   $1376.44 on March 16

   $2057.80 on May 1

   $2434.67 on July 5

   $2429.80 on July 31

   $2324.30 on August 31

   $1794.95 on October 2

   $2978.09 on November 5

   $2083.22 on December 3.

28. Plaintiff repeatedly asked Wolofsky and Tenace for copies of how many

hours he had worked and how his wages were computed. Wolofsky emailed

Plaintiff that even on January 22,2019 he did not know (see Exhibit #7-a).
  Case 8:20-cv-00554-FJS-DJS Document 1 Filed 05/17/20 Page 8 of 15




29. Wolofsky check marked the top ofExhibit #7-b that Plaintiff had satisfied his

rent obligations for "Jan until Mar" of2018(see Exhibit #7-b).

30. Exhibit #3 overstates YTD gross for the first three months of 2018 by

approximately $2700 (i.e. the FMV ofrent plus water credits).

31. Plaintiff paid Defendants $840 on March 19 for rent with debit card #9488.

32. Plaintiff paid Defendants $825 on July 31 for rent with check #1047.

33. Defendants deducted $2450 for rent from pay in 2018(see Exhibit #4).

34. Plaintiff did not authorize rent deductions from his paychecks which began

with $850 on August 31 (see Exhibits #5 & #8).

35. Plaintiff repeatedly asked for his time records and for explanations of why

his hours were short and why he had not been paid overtime.

36. On September 27, 2018 Wolofsky emailed Plaintiff, reminding him that

Wolofsky was not to be trusted with original time sheets,implying that Wolofsky

had misplaced or lost them (see Exhibit #6).

37. Wolofsky emailed Plaintiffthat he himselfwas trying to figure out how many

months Plaintiff had paid rent for and that Wolofsky did not know whether

Plaintiff owed him or he owed Plaintifffor "unpaid hours"(see Exhibit #7-a).

38. An email exchange between Plaintiff and Tenace confirm discussions

regarding Labor Standards and pay practices(see Exhibit #7-c).

39. According to Exhibit #8 Plaintiff worked 196.0 hours during August.
  Case 8:20-cv-00554-FJS-DJS Document 1 Filed 05/17/20 Page 9 of 15




40. Absent accurate time records with designated 7 day workweeks, 196 monthly

hours over the course ofa year would average 45 hours per "workweek".

41. According to Exhibit #9, it appears that Tenace signed a time sheet which

confirmed that Plaintiff worked 191 hours during October. Absent accurate time

records with designated 7 day workweeks, 191 monthly hours over the course of

a year would average 44 hours per "workweek^*.

42. The above extrapolation is consistent with Plaintiffs October 23 time sheet

(Exhibit #9)which reflects a total of45.5 hours over that "workweek'\

43. Plaintiff received no annual wage notices, his wage statements were not

weekly nor compliant with labor laws. Defendants gave him rent and water

credits thru March, which they lumped into Plaintiffs YTD gross compensation.

                                     2019


44. Defendants paid Plaintiff $20,952.43 in total on the following dates:

   $1979.19 on January 4

   $2135.53 on February 6

   $1549.45 on March 5

   $1166.84 on April 5

   $888.40 on May 3

   $742.93 on May 20

   $506.71 on June 4
  Case 8:20-cv-00554-FJS-DJS Document 1 Filed 05/17/20 Page 10 of 15




  $745.52 on June 18

   $815.96 on July 2

   $1107.20 on July 17

   $1787.39 on August 2

   $1237.95 on August 20

   $1123.34 on September 4

   $769.59 on September 17

   $383.89 on October 3

   $1092.85 on October 21

   $778.19 on November 1

   $958.82 on November 19

   $452.60 on December 4

   $730.08 on December 17.

45. $20,952.43 after taxes equals approximately $24,000 in gross earnings.

46. Plaintiffs rent was $825 per month totaling $9,900 for 2019.

47. Defendants deducted $9,828.10 from Plaintiffs earnings during 2019 for rent

(see Exhibit #15).

48. According to Exhibit #10 Plaintiff worked no fewer than 181 hours during

January. Absent accurate time records with designated 7 day workweeks, 181



                                     10
  Case 8:20-cv-00554-FJS-DJS Document 1 Filed 05/17/20 Page 11 of 15




monthly hours over the course of a year would average about 42 hours per

"workweek".


49. Exhibit #11 confirms Plaintiffs signed authorization for bi-weekly

automobile loan deductions beginning on April 5 of2019.

50. In or about April, Defendants modified Plaintiffs wage statements. Those

modifications created overlapping pay periods to add further confusion to work

hours, pay periods, workweeks, and unpaid overtime.

51. Exhibits #12-a & #12-b follow:


   Exhibit #12-a,for April 16 thru May 15 shows 77.10 hours paid on May 20.

   Exhibit #12-b for May 2 through May 31 shows 63.35 hours paid on June 4.

52. Plaintiff continued to experience changes to the actual hours he worked and

recorded through at least August 2019(see Exhibit #13).

53. To further complicate matters. Defendants staggered December 17 through

January 15's pay period over 2 years(see Exhibit #14).

54. The gross earnings reflected in Exhibit #14 were apparently earned during

the first 2 weeks ofJanuary 2020.Per Exhibit #16,$4743.38 was Plaintiffs gross

pay for January divided by $19.48 per hour,translates to 243.5 hours that month,

which applied over 12 months, would produce a 56 hour "workweek".

55. Plaintiff was not provided an uninterrupted meal break of at least 30 minutes

during his initial years ofemployment with Defendants and seeks compensation.


                                     11
  Case 8:20-cv-00554-FJS-DJS Document 1 Filed 05/17/20 Page 12 of 15




                         FIRST CLAIM FOR RELIEF
                          OVERTIME VIOLATION:
                       FAIR LABOR STANDARDS ACT


56. Plaintiffrealleges and incorporates by reference all preceding paragraphs.

57. At all times relevant to this action, Defendants were Plaintiffs employers

within the meaning of29 U.S.C. § 203.

58. At all times relevant to this action, Plaintiff was employed by Defendants

within the meaning of29 U.S.C. § 203.

59. Defendants failed to pay Plaintiff overtime compensation for each hour he

worked in excess of forty hours in a workweek in violation of the FLSA, 29

U.S.C. § 207.

60. 29 CFR § 516.2 mandates that employers maintain and preserve payroll

records which contain time of day and day of week on which the employee's

workweek begins, fix a regularly recurring 7 day consecutive workweek, weekly

straight-time earnings or wages due for hours worked during such workweek,

total premium pay for overtime hours,total deductions from wages including the

nature ofthe items, and the pay period covered for each payment.

61. Defendants' violations ofthe FLSA,as described herein, were intentional.

62. Plaintiff is entitled to recover from Defendants, jointly and severally, his

unpaid overtime wages, an additional equal amount as liquidated damages.



                                     12
  Case 8:20-cv-00554-FJS-DJS Document 1 Filed 05/17/20 Page 13 of 15



reasonable attorneys' fees, and the costs of the action, pursuant to 29 U.S.C. §

216(b), in an amount to be determined at trial.


                      SECOND CLAIM FOR RELIEF
                 OVERTIME: NEW YORK LABOR LAW


63. Plaintiff realleges and incorporates by reference all preceding paragraphs.

64. Defendants failed to pay Plaintiff overtime compensation at a rate ofone and

one-half times his regular rate of pay for each hour worked in excess of forty

hours in a workweek as required under New York Labor Law §§ 650          seq.

65. As a result of Defendants' New York Labor Law violations. Plaintiff is

entitled to recover from Defendants amounts to be proven at trial for unpaid

overtime wages, liquidated damages equal to one himdred percent of the total

wages found to be due, reasonable attorneys' fees, and the costs of the action,

pursuant to New York Labor Law § 663(1).


                        THIRD CLAIM FOR RELIEF
             § 195 VIOLATIONS: NEW YORK LABOR LAW

66. Plaintiff realleges and incorporates by reference all preceding paragraphs.

67. Defendants failed to comply with statutory notice provisions to Plaintiff

including but not limited to the failure to provide yearly pay notices ofa regular

pay day designated by the employer, notices prior to wage reductions including




                                      13
  Case 8:20-cv-00554-FJS-DJS Document 1 Filed 05/17/20 Page 14 of 15




deductions for rent and truck loan, and overtime rates ofpay in violation ofNew

York Labor Law § \95 et seq.

68. Defendants failed to comply with statutory notice provisions to Plaintiff

including but not limited to the failure to furnish Plaintiff with a statement with

every payment of wages listing the overtime rate ofpay,the number ofovertime

hours worked, and explanations in writing ofhow such wages were computed in

violation ofNew York Labor Law § 195 et seq.

69. As a result of Defendants' New York Labor Law violations, once Plaintiff

shows that his employer failed to make complete and timely payment ofall wages

due, not provided with statements of overtime rates of pay, number of overtime

hours worked,and furnishing explanations in writing.Plaintiffshall recover $100

per work week not to exceed $2500 plus Plaintiff may recover $50 per work week

not to exceed $2500 for not being provided the yearly notices referenced in

paragraph numbered 50 herein, from Defendants, jointly and severally,

reasonable attorney's fees, and the costs of the action, pursuant to New York

Labor Law § 198.

                           PRAYER FOR RELIEF


WHEREFORE, Plaintiff respectfully requests this Court grant the following

relief:




                                      14
  Case 8:20-cv-00554-FJS-DJS Document 1 Filed 05/17/20 Page 15 of 15




70. Award Plaintiff unpaid overtime wages and an additional equal amount as

liquidated damages, pursuant to New York Labor Law § 663(1);

71. Award Plaintiff unpaid overtime wages and an additional equal amoimt as

liquidated damages, pursuant to 29 U.S.C. § 216(b);

72. Award Plaintiff the full amount of unpaid wages, as well as an additional

equal amount as liquidated damages pursuant to New York Labor Law § 663(1);

73. Award Plaintiff prejudgment and post-judgment interest, pursuant to New

York CPLR 5001 and 5004;

74. Award Plaintiff the costs of this action together with reasonable attorneys'

fees and civil action damages pursuant to New York Labor §s 198 and 663(1)

and 29 U.S.C. § 216(b); and

75. Grant such other relief as may be just and proper.


                                            rJbnas Urba, Esq.(#701740)

                                          URBA LAW PLLC
                                          520 White Plains Rd., Ste. 500
                                          Tarrytown, NY 10591
                                          (914)366-7366
                                          jonas@urbanylaw.com
                                          no fax number




                                     15
